Case 1:18-cv-00644-CFC-CJB Document 142 Filed 06/01/20 Page 1 of 8 PageID #: 6292




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


   BOSTON SCIENTIFIC CORP. AND
   BOSTON SCIENTIFIC
   NEUROMODULATION CORP.,

              Plaintiffs,
                                                 C.A. No. 16-1163-CFC
              v.

   NEVRO CORP.,

              Defendant.



   BOSTON SCIENTIFIC CORP. AND
   BOSTON SCIENTIFIC
   NEUROMODULATION CORP.,

              Plaintiffs and Counter-
              Defendants,
                                                 C.A. No. 18-644-CFC-CJB
              v.

   NEVRO CORP.,

              Defendant and
              Counterclaimant.


          PLAINTIFFS’ NOTICE OF SUBSEQUENT EVENTS
   REGARDING THEIR MOTION TO CONSOLIDATE, BIFURCATE, AND
                     PARTIALLY LIFT STAY
Case 1:18-cv-00644-CFC-CJB Document 142 Filed 06/01/20 Page 2 of 8 PageID #: 6293




          Plaintiffs Boston Scientific Corp. and Boston Scientific Neuromodulation

  Corp. (collectively, “Boston Scientific”) respectfully provide this notice of

  subsequent material events regarding their Motion to Consolidate, Bifurcate, and

  Partially Lift Stay.1 Specifically, all Patent Office proceedings and all appeals

  therefrom regarding patents in the related 2016 Action (No. 16-1163-CFC) have

  been completed. The premise of the stay of that Action, therefore, no longer

  exists. Those claims are ready to proceed and should be consolidated with the

  trade secret claim in the 2018 Action (No. 18-644-CFC-CJB) for the trial already

  set for October 2021.

          A.    The Patent Office Proceedings In The Related 2016 Action
                Were Completed On May 29, 2020
          The Complaint in the 2016 Action was filed and served in December 2016.

  Nevro filed petitions for Patent Office review of the eight asserted patents. The

  Patent Office declined to institute review on six asserted patents—two patents

  related to implantable pulse generators (U.S. Patent Nos. 8,644,933 and 7,437,193)

  and four patents related to stimulation leads (U.S. Patent Nos. 7,891,085,

  8,019,439, 8,646,172, and 8,650,747). These six patents have never been subject

  to Patent Office review, yet proceedings concerning their infringement have been

  stayed for two years.



  1
      D.I. 279 in No. 16-1163-CFC; D.I. 52 in No. 18-644-CFC-CJB.

 26575875.1                                 2
Case 1:18-cv-00644-CFC-CJB Document 142 Filed 06/01/20 Page 3 of 8 PageID #: 6294




          Two of the eight patents were subject to Patent Office review. All claims of

  U.S. Patent No. 7,587,241 were found to be unpatentable. This determination was

  affirmed by the Federal Circuit on May 18, 2020. The Patent Office also reviewed

  U.S. Patent No. 6,895,280; certain of its claims were found to be patentable and

  others to be unpatentable. This decision was affirmed by the Federal Circuit on

  May 29, 2020. With that affirmance, all Patent Office proceedings upon which the

  stay of the 2016 Action was premised have been completed and the case is ready to

  proceed to a case management conference to set a trial date and a schedule.

          B.    The 2016 Patent Claims Should Be Consolidated With The
                2018 Trade Secret Claim For Trial In October 2021
          This 2018 Action already has a trial date in place in October 2021 and a

  Markman hearing set for January 2021. As Boston Scientific argued in its Motion

  to Consolidate, Bifurcate, and Partially Lift Stay, these dates line up perfectly for

  the 2016 patent claims. The parties have already completed fact discovery and

  expert reports on the 2016 patents; supplementation of fact discovery and claim

  construction briefing could be completed well in time for the January 2021

  Markman hearing, which is more than six months away. Supplemental expert

  discovery regarding the 2016 patents, if needed, could be conducted in conjunction

  with the current schedule for expert reports in the 2018 Action following

  Markman. And because the parties have already agreed that the proceedings

  related to the 2018 patents should be stayed pending recently-instituted Patent

 26575875.1                                  3
Case 1:18-cv-00644-CFC-CJB Document 142 Filed 06/01/20 Page 4 of 8 PageID #: 6295




  Office reviews, the scope of the consolidated case would be comparable to that

  contemplated when the Court entered its February 18, 2020 scheduling order.

  (D.I. 51 in No. 18-644-CFC-CJB.)

          The following table summarizes the status of the various issues:

                      Issues                                    Status
   Patent Office review of 2016 patents             Completed as of May 29, 2020
                                              Ready for status conference re: schedule
      2016 patent infringement claims           to complete claim construction and
                                                 supplement expert discovery, etc.
                                              Set for trial in October 2021; discovery
              2018 trade secret claim
                                                          actively underway
   2018 patent infringement claims and            Can be stayed pending Patent Office
             counterclaims                                      reviews
                                             Patent Owner’s responses due June 2020;
   Patent Office review of 2018 patents       initial trials set for October/November
                                                       2020; appeals to follow

          Accordingly, and for the reasons set forth in Boston Scientific’s opening and

  reply briefs, Boston Scientific requests that the Court (i) consolidate the 2016 and

  2018 Actions; (ii) lift the stay of the 2016 patent claims; (iii) stay all other patent

  claims and counterclaims; and (iv) order that the parties proceed to trial beginning

  October 19, 2021 on the 2016 patent claims and the 2018 trade secret claim.




 26575875.1                                   4
Case 1:18-cv-00644-CFC-CJB Document 142 Filed 06/01/20 Page 5 of 8 PageID #: 6296




  DATED: June 1, 2020                      YOUNG CONAWAY STARGATT &
                                           TAYLOR LLP
  Of Counsel:
                                           /s/ Karen L. Pascale
  Matthew M. Wolf                          Karen L. Pascale (#2903)
  Edward Han                               Pilar G. Kraman (#5199)
  Marc A. Cohn                             Rodney Square
  Amy DeWitt                               1000 North King Street
  ARNOLD & PORTER KAYE SCHOLER LLP         Wilmington, Delaware 19801
  601 Massachusetts Ave., NW               (302) 571-6600
  Washington, DC 20001-3743                kpascale@ycst.com
  Telephone: (202) 942-5000                pkraman@ycst.com
  matthew.wolf@arnoldporter.com            Attorneys for Plaintiffs,
  ed.han@ arnoldporter.com                 Boston Scientific Corporation and
  marc.cohn@ arnoldporter.com              Boston Scientific Neuromodulation
  amy.dewitt@ arnoldporter.com             Corp.

  Dina M. Hayes
  Bridgette C. Boyd
  ARNOLD & PORTER KAYE SCHOLER LLP
  70 West Madison Street Suite 4200
  Chicago, IL 60602-4231
  Telephone: (312) 583-2300
  Dina.Hayes@arnoldporter.com
  Bridgette.Boyd@arnoldporter.com

  Thomas T. Carmack
  ARNOLD & PORTER KAYE SCHOLER LLP
  3000 El Camino Real
  Five Palo Alto Square | Suite 500
  Palo Alto, CA 94306-2112
  Telephone: (650) 319-4500
  Tom.Carmack@ arnoldporter.com

  (Continued . . . .)




 26575875.1                            5
Case 1:18-cv-00644-CFC-CJB Document 142 Filed 06/01/20 Page 6 of 8 PageID #: 6297




  Michael P. Kahn
  Michael N. Petegorsky
  Brooks J. Kenyon
  AKIN GUMP STRAUSS HAUER & FELD LLP
  One Bryant Park, Bank of America Tower
  New York, NY 10036-6745
  Telephone: (212) 872-1000
  mkahn@akingump.com
  mpetegorsky@akingump.com
  bkenyon@akingump.com

  C. Brandon Rash
  Rachel J. Elsby
  AKIN GUMP STRAUSS HAUER & FELD LLP
  Robert S. Strauss Tower
  2001 K Street, N.W.
  Washington, DC 20006-1037
  Telephone: (202) 887-4000
  brandon.rash@akingump.com
  relsby@akingump.com

  Jason Weil
  AKIN GUMP STRAUSS HAUER & FELD LLP
  Two Commerce Square
  2001 Market Street, Suite 4100
  Philadelphia, PA 19103-7013
  Telephone: (215) 965-1200
  jweil@akingump.com




 26575875.1                            6
Case 1:18-cv-00644-CFC-CJB Document 142 Filed 06/01/20 Page 7 of 8 PageID #: 6298




                           CERTIFICATE OF SERVICE

        I, Karen L. Pascale, Esquire, hereby certify that on June 1, 2020, I caused to

  be electronically filed a true and correct copy of the foregoing document with the

  Clerk of the Court using CM/ECF (which will send notification that such filing is

  available for viewing and downloading to all registered counsel), and in addition

  caused true and correct copies of the foregoing document to be served upon the

  following counsel of record by electronic mail:

   Attorneys for Defendant Nevro Corp.:
   Rodger D. Smith II                            rsmith@mnat.com
   Michael J. Flynn                              mflynn@mnat.com
   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
   1201 North Market Street
   P.O. Box 1347
   Wilmington, DE 19899-1347
   Bradford J. Badke                             jbadke@sidley.com
   Ching-Lee Fukuda                            clfukuda@sidley.com
   Ketan V. Patel                           ketan.patel@sidley.com
   Sharon Lee                                sharon.lee@sidley.com
   SIDLEY AUSTIN LLP
   787 Seventh Avenue
   New York, NY 10019
   Thomas A. Broughan III                    tbroughan@sidley.com
   SIDLEY AUSTIN LLP
   1501 K Street, N.W.
   Washington, DC 20005
   Nathan A. Greenblatt                    ngreenblatt@sidley.com
   SIDLEY AUSTIN LLP
   1001 Page Mill Road Building 1
   Palo Alto, CA 94304
Case 1:18-cv-00644-CFC-CJB Document 142 Filed 06/01/20 Page 8 of 8 PageID #: 6299




   Michael A. Jacobs                       mjacobs@mofo.com
   MORRISON & FOERSTER LLP
   425 Market Street
   San Francisco, CA 94105-2482
   Kenneth A. Kuwayti                      kkuwayti@mofo.com
   MORRISON & FOERSTER LLP
   755 Page Mill Road
   Palo Alto, CA 94304-1018
   Bita Rahebi                              brahebi@mofo.com
   MORRISON & FOERSTER LLP
   707 Wilshire Boulevard
   Los Angeles, CA 90017-3543


  June 1, 2020                       YOUNG CONAWAY STARGATT & TAYLOR,
                                     LLP

                                     /s/ Karen L. Pascale
                                     Karen L. Pascale (#2903)
                                     [kpascale@ycst.com]
                                     Pilar G. Kraman (#5199)
                                     [pkraman@ycst.com]
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: 302-571-6600

                                     Attorneys for Plaintiffs,
                                     Boston Scientific Corporation and
                                     Boston Scientific Neuromodulation Corp.




  26150056.1
                                       2
